CONFIDENTIAL TREATMENT REQUESTED BY NOVABAY PHARMACEUTICALS, INC. CONFIDENTIAL COLLABORATION AND LICENSE AGREEMENT by and between NOVABAY PHARMACEUTICALS, INC. and GALDERMA S.A. dated as of March20, 2009 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. CONFIDENTIAL TABLE OF CONTENTS ArticleI DEFINITIONS 1 ArticleII GOVERNANCE; COORDINATION 18 2.1 Coordination Committee 18 2.1.1Establishment 18 2.1.2Responsibilities 18 2.1.3Membership 18 2.1.4Meetings 19 2.1.5Decision Making 19 2.2Day-to-Day Responsibilities 19 2.2.1General 19 2.2.2Project Teams 20 2.3Information Sharing 20 2.4Coordination 20 2.4.1General 20 2.4.2Minimization of Substitutability 21 2.4.3Japan 21 ArticleIII DEVELOPMENT PROGRAM 21 3.1General 21 3.2During the Initial Period 22 3.2.1Acne 22 3.2.2Impetigo 22 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -i- TABLE OF CONTENTS (Continued) 3.3During the Continuation Period 22 3.4Diligence 22 3.5Development Proposals 22 3.5.1General 22 3.5.2First Negotiation 23 3.5.3PPOC Notice 23 3.5.4Preset Terms 23 3.5.5Inability to Agree on Terms 24 3.5.6Failure to Respond 24 3.5.7Excluded Indications 25 3.5.8Conflicts 25 3.5.9Expenses 25 3.6Development Plans 26 3.6.1Establishment 26 3.6.2Contents 26 3.7Disclosure of Formulation Technology 26 3.8Subcontractors 27 ArticleIV COMMERCIALIZATION OF COLLABORATION PRODUCTS 27 4.1Commercialization 27 4.2Commercialization Plan 27 4.3Galderma Marketing Partners 28 4.3.1General 28 4.3.2Conditions 28 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -ii- TABLE OF CONTENTS (Continued) 4.4NovaBay’s Right to Co-promote to Healthcare Institutions in North America 28 4.4.2Exercise 29 4.5Cooperation and Consultation 30 4.6Galderma First Right of Negotiation 30 ArticleV DEVELOPMENT AND COMMERCIALIZATION IN JAPAN 31 5.1Development in Japan 31 5.1.1Japan Election Notice 31 5.1.2Pre-Pivotal Development 31 5.1.3Pre-Pivotal Japan Report 31 5.1.4Pivotal Trials 32 5.2Commercialization in Japan 32 5.2.1Both Parties Fund 32 5.2.2One Party Funds 33 5.2.3Royalties to Galderma on Japan Sales 34 ArticleVI MANUFACTURING AND SUPPLY, REGULATORY&OTHER MATTERS 34 6.1Manufacturing and Supply 34 6.1.1Collaboration Compounds 34 6.1.2Collaboration Products 35 6.1.3Supply by Galderma 35 6.1.4Transfer Price 35 6.1.5Supply Agreement 35 6.1.6Coordination 36 6.2Regulatory Matters 36 6.2.1Filings 36 6.2.2Clinical Safety Reporting; Pharmacovigilance 36 6.2.3Cooperation 37 6.2.4Regulatory Inspection/Audit Rights 37 6.3Transfer of Data and Regulatory Filings 38 6.4[***] 39 6.4.1[***] 39 6.4.2[***] 39 6.4.3[***] 39 ArticleVII LICENSES 39 7.1License Grants 39 7.1.1To Galderma 39 7.1.2To NovaBay 40 7.1.3No Other Active Ingredients 40 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -iii- TABLE OF CONTENTS (Continued) 7.2No Other Rights 40 7.3Use of NovaBay Technology 40 7.4Use of Galderma Technology 41 7.5Conflicts of Interest 41 7.6Medical Devices 41 7.6.1Exclusivity 41 7.6.2Discussions 41 ArticleVIII PAYMENTS 41 8.1Certain Fees 41 8.1.1Upfront Fee 41 8.1.2Monthly Fee 42 8.1.3Completion of Formulation Feasibility Studies 42 8.2Continuation 42 8.2.1Continuation Fee 42 8.2.2Certain Reimbursements 42 8.3Galderma Funding During the Continuation Period 42 8.3.1FTE Funding 42 8.3.2Non-FTE Costs 43 8.4Development Milestone Payments 43 8.4.1Certain Terms 44 8.4.2Milestone Payment Timing 45 8.5Royalty Payments to NovaBay 45 8.5.1Acne Products 45 8.5.2Anti-Bacterial Products 45 8.5.3Anti-Fungal Products 45 8.5.4Anti-Viral Products 45 8.5.5Other Products 46 8.5.6Certain Terms 46 8.5.7Sales Supported by NovaBay 46 8.5.8Certain Royalty Conditions 47 8.5.9Term of NovaBay Royalties 47 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -iv- TABLE OF CONTENTS (Continued) 8.6Royalty Payments to Galderma 48 8.6.1For Collaboration Products in Japan 48 8.6.2Royalty-Bearing NovaBay Products 48 8.7Material Adverse Events 49 8.8Royalty Reports 49 8.9Payment Method 49 8.10Taxes 50 8.11Records 50 8.12Inspection of Records 50 8.13Late Payment 51 8.14Currency Conversion 51 ArticleIX INTELLECTUAL PROPERTY 51 9.1Ownership of Inventions 51 9.1.1General 51 9.1.2Compound Improvements 52 9.1.3Agreements with Affiliates and Third Parties 52 9.2Patent Prosecution 52 9.2.1General 52 9.2.2Projected Patent Filings 52 9.2.3NovaBay Patents 52 9.2.4Galderma Patents 53 9.2.5Joint Patents 53 9.3Defense of Third Party Infringement Claims 53 9.4Enforcement 54 9.4.1Initiating Enforcement Actions 54 9.4.2Recoveries 54 9.5Third Party Technologies 55 9.5.1By NovaBay after the Effective Date 55 9.5.2By Galderma after the Effective Date 55 9.5.3Other Conditions 56 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -v- TABLE OF CONTENTS (Continued) 9.6Patent Marking 56 9.7Trademarks 56 9.7.1Galderma Product Marks 57 9.7.2NovaBay Product Marks 57 9.7.3NovaBay Logo 57 9.7.4Co-Promotion 58 9.7.5World-wide Branding Strategies 58 ArticleX CONFIDENTIALITY 58 10.1Confidentiality; Exceptions 58 10.2Authorized Use and Disclosure 59 10.3Publications 59 10.4Publicity 60 10.4.1Confidential Terms 60 10.4.2Publicity Review 60 10.5Prior Agreements 61 ArticleXI REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 61 11.1General Representations and Warranties 61 11.2NovaBay’s Warranties 61 11.3Covenant 63 11.4Disclaimer of Warranties 63 11.5Indemnification 63 11.5.1Indemnification by NovaBay 63 11.5.2Indemnification by Galderma 64 11.5.3Procedure 64 11.6Insurance 64 ArticleXII TERM AND TERMINATION 65 12.1Term 65 12.2Termination by Galderma 65 12.2.1Failure of Formulation Feasibility 65 12.2.2Prior to Continuation Period 65 12.2.3During the Continuation Period 65 12.2.4For Safety Reasons 65 12.2.5[***] 66 12.3Termination for Breach 66 12.3.1General 66 12.3.2Termination of the Licenses in 7.1.2(c) 66 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -vi-. TABLE OF CONTENTS (Continued) 12.4Termination for Failure to Pay the Continuation Fee 66 12.5General Effects of Expiration or Termination 66 12.5.1Accrued Obligations 66 12.5.2Non-Exclusive Remedy 66 12.5.3No Milestone Payment 66 12.5.4Return of Materials 67 12.5.5General Survival 67 12.6Effects of Certain Terminations 67 12.6.1Transition Assistance 67 12.6.2Ongoing Trials 68 12.6.3Commercialization 68 12.6.4Regulatory Filings/Data 69 12.6.5Technology Licenses 69 12.6.6Trademarks 70 12.6.7Marketing Partners 70 12.6.8Governance 71 12.6.9Suspension of Activities 71 12.7Termination With Respect to Collaboration Products 71 12.8Termination for [***] 71 12.8.1Termination of Certain Provisions 71 12.8.2Section8.5.8 71 12.8.3Field 71 12.8.4In-Process Collaboration Products 71 12.8.5Data 72 12.9Termination Pursuant to Section12.3.2 72 12.10Termination Press Releases 72 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. -vii- TABLE OF CONTENTS (Continued) ArticleXIII DISPUTE RESOLUTION 73 13.1Dispute Resolution 73 13.2Pre-Arbitration Dispute Resolution 73 13.3Arbitration 73 13.3.1Arbitrator 73 13.3.2Substantive Law 73 13.3.3Enforcement/Service 74 13.3.4Confidentiality of Proceedings 74 13.3.5Costs 74 13.4Provisional Remedies 74 ArticleXIV MISCELLANEOUS 74 14.1Governing Law 74 14.2Assignment 74 14.3Notices 75 14.4Waiver 76 14.5Severability 76 14.6Entire Agreement/Modification 76 14.7Relationship of the Parties 77 14.8Force Majeure 77 14.9Compliance with Laws 77 14.10Counterparts 77 ***Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission.
